                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 RAI CARE CENTERS OF MICHIGAN I,
 LLC,

        Plaintiff,                                 Case No. 1:17-cv-1142

 v.                                                HONORABLE PAUL L. MALONEY

 ADMINISTRATION SYSTEMS RESEARCH
 CORPORATION, INTERNATIONAL, et al.,

        Defendants.
 ____________________________/


                     ORDER DISMISSING CLAIMS AGAINST HEALTH
        BENEFITS PLAN FOR J&H OIL COMPANY AND J&H OIL COMPANY


       In accordance with the Bench Opinion issued by the Court on February 11, 2019:

       IT IS HEREBY ORDERED that the motion to dismiss filed by Defendants

Administration Systems Research Corporation, International, Health Benefits Plan for J&H Oil

Company and J&H Oil Company (ECF No. 25) is GRANTED IN PART for the reasons stated on

the record. Plaintiff’s claims against Defendants Health Benefits Plan for J&H Oil Company and

J&H Oil Company are DISMISSED.

       IT IS FURTHER ORDERED that the remainder of the motion is TAKEN UNDER

ADVISEMENT.



Dated: February 12, 2019                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
